DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 6-14 and 25) in the reply filed on 8/11/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-12, 14, and 25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schilling et al (US 2015/0023911 A1).
As for claim 6, Schilling et al teach a structure (a multi-layer structure; [0119]) comprising:  a plurality of decellularized matrix microspheres (decellularized native matrix and a network of nano/micro particles; [0125]-[0127][0178]) comprising: a first polymer (polylactic acid; [0202]) and a donor tissue (autologous material obtained from the subject; [0109]); and a second polymer (cell-scaffold could be composed from a group of synthetic polymers e.g. polyglycolic acid, polylactic acid, polycaprolactone; [0202]), wherein the decellularized matrix microspheres and the second polymer are in the form of a filament (branched bundles of filaments; [0170]).
As for claim 7, Schilling et al further teach wherein the first polymer comprises one or more of polycaprolactone (PCL), polyvinyl acetate (PVAC), ethylene vinyl acetate polymer (EVA), polyvinyl alcohol (PVA), polylactic acid (PLA), polyglycolic acid (PGA), polylactic-co-glycolic acid (PLGA), polyalkyl cyanoacrylate, polyurethane, nylons, and copolymers thereof or stereoisomers thereof (see “polycaprolactone” ”polylactic acid” or PGA, in [0202]).
As for claim 8, Schilling et al further teach wherein the first polymer comprises polylactic acid (PLA) ([0202]).
As for claim 9, Schilling et al further teach wherein the donor tissue comprises chondral tissue, tracheal tissue, bone tissue, cardiovascular tissue, nerve tissue, muscle tissue, skin, organ tissue, one or more growth factors, one or more cytokines, or a tissue derived from mesodermal, ectodermal, or mesenchymal origin (articular cartilage; [0021][00135][0195]), tracheal tissue, bone tissue, cardiovascular tissue, nerve tissue, skin, organ tissue, one or more growth.
As for claim 10, Schilling et al further teach wherein the donor tissue comprises chondral tissue (articular cartilage; [0021][0135][0195]).
As for claims 11 -12, Schilling et al further teach wherein the second polymer comprises one or more of polycaprolactone (PCL), polyvinyl acetate (PVAC), ethylene vinyl acetate polymer (EVA), polyvinyl alcohol (PVA), polylactic acid (PLA), polyglycolic acid (PGA), polylactic-co-glycolic acid (PLGA), polyalkyl cyanoacrylate, poly-urethane, polyamide, and copolymers thereof or stereoisomers thereof ([0202] states using “polycaprolactone” or “polylactic acid”).
As for claims 14 and 25, Schilling et alt each wherein the structure includes scaffold ([0119]).  The claim recites 3D printing to make the scaffold, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the ma1nner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 2015/0023911 A1).
As for claim 13, Schilling et al. teach all the limitation to the claim invention as discussed above, however, fails to explicitly teach wherein the plurality of decellularized matrix microspheres and the second polymer are at a weight ratio of 1:4.  It is noted that since Schilling teaches the ingredient and use in variety of applications (see [0120]-0129]), it would have been obvious for one ordinary skill in the art at the time of the applicant’s invention to optimize the quantity of matrix microspheres and second polymer as discussed by Schilling et al (see [0125]-[0127][0178], [0170]), for providing the desired final property in the article made. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0353673 A1 – method for manufacturing an ordered network of acoustic channels made of abradable material; 
US 2018/0085493 A1 – 3D printing system and related composition including embedded microspheres encapsulating an active agent with micron precision and high spatial and temporal resolution.
US 2017/0143831 A1 – 3D tissue repair and regeneration using 3D printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743